The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 10/07/2022.   Claims 55, 57, 59-61, 64, 66, 68, and 70 are pending.  Claims 1-54, 56, 58, 62-63, 65, 67 and 69 have been cancelled.   
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Specification
Applicant is reminded to update the status of the related applications in the first paragraph of the specification to correspond with current status.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

Applicant’s amendments have overcome the prior 35 USC 112 second paragraph rejections.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7398241. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8781929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8024248. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.
Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8799134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 55, 57, 59-61, 64, 66, 68, and 70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive a contribution and track accumulated value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. 
Claims 55, 57, 59-61, 64, 66, 68, and 70 are directed to s system which is one of the statutory categories of invention.  (Step 1: YES)
The Examiner has identified independent system Claim 55 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 68.  Claim 55 recites the limitations of receive a contribution and track accumulated value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. 
The claim as a combination of elements and as a whole recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in the investment of retirement vehicles (an insurance contract, insured benefits). Specifically, the claimed invention is a method that allows for receiving a contribution and track accumulated value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. The mere nominal recitation of a generic computer processor, interface, database, and network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.  Claim 68 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The claim as a whole merely describes how to generally “apply” the concept of receiving and tracking values, receiving, transmitting and increasing a payment in a retirement defined benefit account in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 55 and 68 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  (by applicant’s own admission, the computer is a general purpose computer, see original specification page 18 directed to “a microcontroller or another general … purpose device”).  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 55 and 68 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
 The elements of dependent claims 57, 59-61, 64, 66, and 70 (contribution plans, income factors, periodic contributions, etc.) are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea and are therefore rejected for similar reasoning as claim 55 and 68.  Thus, claims 55, 57, 59-61, 64, 66, 68, and 70 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.
	Examiner acknowledges applicant’s request to hold the Double Patenting rejection in abeyance until the notification of allowable subject matter.
With regards to applicant’s argument “The Office has concluded that the claim as a whole recites an abstract idea. This is at odds with the requirements set forth under the 2019 PEG” Examiner respectfully disagree.  Examiner, as recited in the rejection above has considered the and identified specific claim elements that recite an abstract idea as well as the additional elements.  Applicant is reminded the analysis recited “Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections” and as such, Examiner respectfully disagrees.  
Examiner notes applicant’s concerns with the application of step 2A prong 1.


Regarding applicant’s argument wherein the instant claimed invention is not directed to a judicial exception (does not fall within one of the enumerated groupings of abstract ideas), Examiner respectfully disagrees.  The claim recites receive a contribution and track accumulated value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life. The claim, as a combination of elements and as a whole,  recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in investment (also an insurance contract, insured benefits). The claimed invention is a method that allows for an investment instrument to receive a contribution and track accumulated value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. Thus, the claim recites an abstract idea.  Applicant argues the above reasoned rationale and analysis for subject matter eligibility, specifically with respect to Step 2A(i) and (ii) amounts to “characterizing the claim as a whole” and not “identifying specific limitations in the claim” that recite an abstract idea resulting in a conclusory rejection subjective in nature (rem 12-13).  Applicant further alleges the ability to perform a Prong 2 analysis correctly is destroyed by the determination of the abstract idea grouping reasoned by the Examiner (rem 12), Examiner respectfully disagrees.  Applicant appears to be arguing the overall analysis as conclusory in the providing of a determination at step 2A(i).  By applicant’s own admission (see originally filed specification page 4 lines 26-29), the instant invention is directed to ”an investment vehicle which will provide a future minimum retirement income and a current account value, both of which are portable “ which is an abstract idea.  The claimed invention is a method that allows for an investment instrument to receive a contribution and track accumulated value over a period of time, receive an investment payment, transmit a guaranteed minimum income payment and increase the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. Thus, the claim recites an abstract idea. The mere nominal recitation of a database, a generic computer processor coupled to the database and programmed to perform the steps, network and a database do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and accumulating value in a retirement defined benefit in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole and as an ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  
With regards to applicant’s reiterated argument the office analysis fails to consider specificity of claim limitations (rem 13-14), Examiner respectfully disagrees.  Applicant further argues support for practical application of the claim by reciting “receive at least one investment payment and transmit a guaranteed minimum income payment” but does not provide any analysis as to why this recitation is a practical application.  In addition, applicant furthers the argument  “numerous elements that are not required for the allegedly abstract idea (i.e., receive at least one investment payment and transmit a guaranteed minimum income payment) and therefore satisfies the 2019 PEG integration analysis because the claim ‘appl[ies] or us[es] the abstract idea in some other meaningful way beyond generally linking the use of the idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.’ 2019 PEG at 55. Applicant previously identified a number of claim elements which do not recite the abstract idea allegedly identified by the Office and which integrate that allegedly abstract idea.” (rem 14-15).  These limitations and specific elements have been considered in the above and prior office actions.  With regards to “receive and investment payment” and “transmit a guaranteed minimum income payment” these limitations fall within the abstract subgrouping of fundamental economic practice, namely financial calculation of a retirement investment as the receiving and transmitting payments. 
Examiner further notes, based on applicant’s own admission (remarks filed 01/29/2016 page 8 last 3 lines) the instant claimed invention is not a technological problem but a business problem.    
 As noted previously, Applicants’ claimed invention, in essence, calculates a particular retirement benefit for a user based on certain investments, and provides payments based on that calculation. In short, this computer-based functionality is directed to a fundamental business practice, namely financial calculation of a retirement investment—an abstract idea. As in SAP America, the claims here are not directed to specific improvements in the way computers and networks carry out their basic functions, but rather an improved financial analysis. See SAP America, 890 F.3d at 1022; see also In re Chorna, 656 F. App’x 1016, 1022 (Fed. Cir. 2016) (unpublished) (holding ineligible claims directed to financial instruments valued using an allocation formula, traded, and cleared as directed to an abstract idea). That the Specification indicates that off-the-shelf computer technology is usable to carry out the analysis on pages 18 and 19 of the Specification only bolsters the notion that the claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. See SAP America, 890 F.3d at 1022 (quoting Elec. Power, 830 F.3d at 1354).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faye et al. disclose a system for guaranteed minimum retirement payments.  Stiff et al. disclose guaranteed minimum retirement income payments.  Eza et al. disclose income record storage unit monitors transactions to/from benefit product and determines guaranteed minimum income associated with participation in product based on transaction.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691